Citation Nr: 0809943	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence, to include as a result of exposure to ionizing 
radiation and jet fuel.

2.  Entitlement to service connection for hypothyroidism, 
claimed as a thyroid disorder, to include as secondary to 
exposure to ionizing radiation and jet fuel.  

3.  Entitlement to service connection for an eye disorder, to 
include loss of visual field and presbyopia, claimed as 
secondary to exposure to ionizing radiation and jet fuel.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in August 2005 and at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in August 2007.

The issues of service connection for hypothyroidism, claimed 
as a thyroid disorder, and an eye disorder, to include loss 
of visual field and presbyopia, to include as secondary to 
exposure to ionizing radiation and jet fuel, are remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  




FINDING OF FACT

The veteran's urinary incontinence is secondary to his 
service-connected bilateral upper and lower neuropathic pain 
due to chemical burns from jet fuel.  


CONCLUSION OF LAW

Urinary incontinence is proximately due to or the result of 
the veteran's service-connected bilateral upper and lower 
neuropathic pain due to chemical burns.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.310 (2006); 
71 Fed. Reg. 52,744-7 (Sept. 17, 2006) (codified at 38 C.F.R. 
§ 3.310(b),(c)).


REASONS AND BASES FOR FINDING AND CONCLUSION

As it relates to the issue of service connection for a 
urinary incontinence, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Under 38 C.F.R. § 3.310(a) (revised effective October 10, 
2006), service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  The regulation permits service connection 
not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310 (2007). 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records do not contain any 
complaints or findings of urinary incontinence in service.  
There were also no complaints or findings of urinary 
incontinence in the years immediately following service.  

The veteran maintains that his current urinary incontinence 
stems from exposure to jet fuel while in service.  

The veteran essentially argues that his urinary incontinence 
is related to the neuropathy that results from the chemical 
burns he sustained while in service, which have resulted in 
service connection being granted for bilateral upper and 
lower extremity pain due to chemical burns.  

In conjunction with his claim, the veteran was afforded a VA 
examination in January 2006.  At the time of the examination, 
the veteran reported that his urinary incontinence had 
started about ten years ago.  The examiner noted that the 
veteran had been evaluated by his private physician and found 
to have an enlarged prostate.  The examiner observed that the 
veteran did have epididymitis in service with tenderness and 
swelling of the testicle and groin pain.  

Following examination, diagnoses of urinary incontinence and 
benign prostatic hypertrophy were rendered.  The examiner 
indicated that he had reviewed the veteran's claims folder 
and service medical records.  It was his opinion that the 
veteran's urinary incontinence was not related to the groin 
pain and epididymitis in service.  

In support of his claim, the veteran submitted a December 
2006 statement from his private physician, D. Jacks, M.D., 
whose specialty is urology.  In his letter, Dr. Jacks 
indicated that he had been seeing the veteran for urinary 
tract dysfunction.  He noted that the veteran had voiding 
dysfunction.  He opined that it was secondary to the 
neuropathy that the VA was treating.  

At the time of his August 2007 hearing before the 
undersigned, the veteran submitted a July 2007 letter from 
Dr. Jacks.  In the letter, Dr. Jacks indicated that it was 
his belief that the veteran's nocturia, frequency, and 
urgency, were due to the neuropathy that the veteran suffered 
as a result of jet fuel exposure while he was in the military 
service.  

At the hearing, the veteran noted the letter from Dr. Jacks 
in support of his claim and agreed to attempt to obtain a 
medical opinion from Dr. Jacks specifically indicating 
whether the urinary incontinence was caused by the veteran's 
service-connected neuropathic pain resulting from the 
chemical burns.  

Subsequent to the hearing, the veteran faxed a letter from 
Dr. Jacks on August 24, 2007.  In the letter, dated August 8, 
2007, Dr. Jacks indicated that the veteran had been a patient 
of his for over six years.  He again noted that he had 
treated the veteran for daytime voiding and nocturia and for 
frequency and urgency.  He stated that these symptoms were 
due to his service-connected bilateral upper and lower 
neuropathy.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
Although the evidence does not overwhelmingly support the 
grant of service connection for urinary incontinence, it 
cannot be stated that the preponderance of the evidence is 
against the veteran's current urinary incontinence being 
caused or aggravated by service-connected bilateral upper and 
lower extremity neuropathic pain resulting from chemical 
burns.  Dr. Jacks has specifically indicated that the 
veteran's urinary incontinence is due to his service-
connected neuropathies.  There is no other opinion of record 
to the contrary.  See Sanden v. Derwinski, 2 Vet. App. 97 
(1992) (if a conclusion is contrary to one expressed by a 
trained medical professional, the medical basis for rejection 
of the testimony must be identified).  See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the RO cannot 
supplement the record with its own unsubstantiated medical 
opinion but, rather, must base its decision on the evidence 
and opinion on record).  The evidence as to whether the 
veteran's urinary incontinence is caused or aggravated by his 
service-connected bilateral upper and lower extremity 
neuropathic pain is at least in equipoise.  As such, 
reasonable doubt must be resolved in favor of the veteran.  
Therefore, service connection is warranted for urinary 
incontinence as secondary to his service-connected bilateral 
upper and lower extremity neuropathic pain.


ORDER

Service connection for urinary incontinence is granted.  




REMAND

With regard to the veteran's claims of service connection for 
an eye disorder, to include loss of visual field and 
presbyopia, and hypothyroidism, the Board notes that the 
veteran has indicated that it is his belief that these 
disorders arise from exposure to jet fuel, in addition to 
exposure to ionizing radiation.  While the Board notes that 
neither of these disorders has been identified as a 
radiogenic disease under 38 C.F.R. § 3.311, the Board does 
observe that the veteran was exposed to jet fuel and other 
chemicals as a result of the duties he performed in service.  

As it relates the veteran's claim for an eye disorder, to 
include loss of visual field and presbyopia, the Board notes 
that the veteran recently testified that jet fuel came in 
contact with his eyes as result of the duties he performed as 
fuel systems mechanic.  The Board observes that service 
connection is currently in effect for chemical burns and 
neuropathic pain of the upper and lower extremities as a 
result of exposure to the jet fuel.  The veteran has 
testified as to having had visual problems since his period 
of service.  Although the Board notes that the veteran was 
afforded a VA examination in December 2005 and that in a May 
2006 addendum it was noted that neither the veteran's corneal 
scars or his cataracts were related to the corneal abrasion 
he experienced in service, the examiner did not address the 
possibility of the veteran's current eye problems resulting 
from his exposure to jet fuel or other chemicals in service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). 

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  As the veteran has reported having vision problems since 
service, a VA examination is warranted.

The Board further notes that the veteran has not been 
afforded a VA examination as it relates to his 
hypothyroidism.  The veteran has currently been diagnosed as 
having hypothyroidism.  He also noted that he had been told 
by a VA physician that it was possibly related to his 
exposure to benzene.  Based upon the above, the veteran 
should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current eye disorder.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should offer the following 
opinion: Is it at least as likely as not 
(50 percent probability or greater) that 
any current eye disorder is related to 
the veteran's period of active service, 
including as a result of exposure to jet 
fuel?  The examiner should provide a 
rationale for the requested opinion.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current thyroid 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The examiner should offer the following 
opinion: Is it at least as likely as not 
(50 percent probability or greater) that 
any current thyroid disorder is related 
to the veteran's period of active 
service, including as a result of 
exposure to jet fuel?  The examiner 
should provide a rationale for the 
requested opinion.

3.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


